840 F.2d 17
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Earlene POLYAK, Plaintiff-Appellant,v.Jim T. HAMILTON, Individually and in His Official Capacityas Circuit Judge, and Circuit Court of LawrenceCounty, Defendants-Appellees.
No. 87-6115.
United States Court of Appeals, Sixth Circuit.
Feb. 23, 1988.Permission to Appeal Denied by Supreme Court March 5, 1990.

Before BOYCE F. MARTIN, Jr., and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal.  Appellant has filed a response and a supplement to grounds for relief.


2
A review of the record and the files indicates that the decision of the district court was entered on November 13, 1985.  Appellant's appeal from that decision was docketed as appeal number 85-6134.  This court affirmed the district court's decision on August 15, 1986, and denied appellant's petition for rehearing en banc on October 23, 1986.  Petition for writ of certiorari was denied on July 29, 1987, and this court's mandate issued on September 16, 1987.  A petition for review en banc dated September 28, 1987, seeking review of this court's August 15, 1986, decision was returned by this court to the appellant on October 1, 1987, without filing.  On September 29, 1987, the appellant filed a petition in the district court seeking to have that court set aside this court's August 15, 1987, order pending review of several related appeals pending in this court.  The September 29 document was forwarded by the district court to this court and docketed as appeal number 87-6115.


3
Although the September 28, 1987, petition requests the district court to review this court's decision in appeal number 85-6134, the brief on appeal seeks to have this court review en banc its August 15, 1986, decision in appeal number 85-6134.  En banc review of that decision was previously sought and denied.  The mandate in 85-6134 was issued on September 16, 1987.  Once a mandate issues, this court's jurisdiction ceases to exist.    United States v. DiLapi, 651 F.2d 140 (2d Cir.1981), cert. denied, 455 U.S. 938 (1982).  This court does not have jurisdiction to consider an en banc petition for rehearing of the decision in 85-6134 which was filed under the guise of a new appeal.


4
It is ORDERED that the motion to dismiss be granted and the appeal be dismissed.  Rule 8, Rules of the Sixth Circuit.